325 S.W.3d 555 (2010)
Kirk CARSON, et al., Appellants,
v.
H. William McINTOSH, et al., Respondents.
No. WD 71706.
Missouri Court of Appeals, Western District.
November 30, 2010.
James M. Crabtree, Lenexa, KS, for appellants.
James W. Tippin and Dana C. Tippin Cutler, Kansas City, MO, for respondents.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge, CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
This is an appeal from a judgment granting a motion for summary judgment in a malicious prosecution and negligence action. The action was filed by Kirk Carson and Tamara Carson against William McIntosh and his law firm, The McIntosh Law Firm, following the resolution, in Mr. Carson's favor, of a wrongful death lawsuit filed by McIntosh. McIntosh filed a motion for summary judgment contending that the Carsons could not establish that the wrongful death lawsuit was filed without probable cause. In their sole point on appeal, the Carsons claim there were genuine issues of material fact in dispute regarding whether McIntosh had probable cause to initiate the wrongful death lawsuit. We affirm. Rule 84.16(b).